ORDER

PER CURIAM.
Richard Hampton (“Claimant”) appeals the decision of the Labor and Industrial *406Relations Commission affirming the Administrative Law Judge’s (“ALJ”) dismissal of Claimant’s claims for worker’s compensation. We find that the Commission did not err in affirming the ALJ’s orders of dismissal without affording Claimant the opportunity to present additional evidence. Furthermore, the orders of dismissal are consistent with Missouri law and are supported by sufficient competent and substantial evidence. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The decision of the Commission is affirmed under Missouri Supreme Court Rule 84.16(b) (2012).1

. Daimler/Chrysler Corporation’s motion for sanctions under Missouri Supreme Court Rule 84.19 (2012) and Claimant’s motion to dismiss Daimler/Chrysler Corporation’s motion for sanctions, both taken with the case, are denied.